                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SALLY PETERSON,
                                   7                                                         Case No. 18-cv-04918-HSG
                                                          Plaintiff,
                                   8
                                                 v.                                          CONDITIONAL ORDER OF
                                   9                                                         DISMISSAL
                                         HOME DEPOT U.S.A., INC,
                                  10
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                              The Court having been advised that the parties have agreed to a settlement of this case,
                                  13

                                  14          IT IS HEREBY ORDERED that this case be dismissed with prejudice; provided, however,

                                  15   that if any party hereto shall certify to this Court, with proof of service of a copy thereon on

                                  16   opposing counsel, within sixty (60) days from the date hereof, that the agreed consideration for
                                  17
                                       said settlement has not been delivered over, the foregoing Order shall stand vacated and this case
                                  18
                                       shall forthwith be restored to the calendar to be set for trial. Counsel may also submit a stipulation
                                  19
                                       and proposed order requesting an extension to the sixty-day deadline if good cause warrants.
                                  20

                                  21   Dated: 6/26/2019
                                  22

                                  23                                                                 ________________________
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
